10/22/2020                                                       Missouri Western Civil Cover Sheet

  JS 44 (Rev 09/10)


                                            UNITED STATES DISTRICT COURT
                                            WESTERN DISTRICT OF MISSOURI
                                                         CIVIL COVER SHEET

  This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September
  1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained
  herein neither replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for
  use only in the Western District of Missouri.

  The completed cover sheet must be saved as a pdf document and filed as an attachment to the Complaint
  or Notice of Removal.

  Plaintiff(s):                                    Defendant(s):
  First Listed Plaintiff:                          First Listed Defendant:
  Donald R. Davis ;                                American Family Mutual Insurance Co., S.I. ;
  1 Citizen of This State;                         5 Incorporated and Principal Place of Business in Another State; Wisconsin
  County of Residence: Jackson County              County of Residence: Outside This District



  County Where Claim For Relief Arose: Jackson County

  Plaintiff's Attorney(s):                         Defendant's Attorney(s):
  Adam Moore (Donald Davis)                        Brandon A. Lawson ( American Family Mutual Insurance Co., S.I.)
  The Moore Law Firm, LLC                          American Family
  1600 Genessee, Suite 862                         600 SW Jefferson St., Suite 301
  Kansas City, Missouri 64102                      Lee's Summit, Missouri 64063
  Phone: (816) 668-6911                            Phone: (816) 356-2100
  Fax: (816) 817-1259                              Fax: (877) 292-1075
  Email: adam@moorelawkc.com                       Email: blawson@amfam.com



  Basis of Jurisdiction: 4. Diversity of Citizenship

  Citizenship of Principal Parties (Diversity Cases Only)
       Plaintiff: 1 Citizen of This State
       Defendant: 5 Incorporated and Principal Place of Business in Another State


  Origin: 2. Removed From State Court
       State Removal County: Jackson County
       State Removal Case Number: 2016-CV12383
  Nature of Suit: 110 Insurance Contracts
  Cause of Action: Breach of Contract
  Requested in Complaint
       Class Action: Not filed as a Class Action
       Monetary Demand (in Thousands): $75,001.00
       Jury Demand: Yes
       Related Cases: Is NOT a refiling of a previously dismissed action
                        Case4:20-cv-00853-FJG
                       Case  4:20-cv-00853-FJG Document
                                                Document1-1
                                                         1 Filed
                                                            Filed10/23/20
                                                                  10/23/20 Page
                                                                            Page11ofof22
                                                                                                                                                 1/2
10/22/2020                                                                      Missouri Western Civil Cover Sheet


  Signature: Brandon A. Lawson

  Date: 10/23/2020
         If any of this information is incorrect, please close this window and go back to the Civil Cover Sheet Input form to make the correction and generate the updated
         JS44. Once corrected, print this form, sign and date it, and submit it with your new civil action.




                           Case4:20-cv-00853-FJG
                          Case  4:20-cv-00853-FJG Document
                                                   Document1-1
                                                            1 Filed
                                                               Filed10/23/20
                                                                     10/23/20 Page
                                                                               Page22ofof22
                                                                                                                                                                             2/2
